Citation Nr: 1143682	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the military from January 1968 to August 1971, including a tour of duty in the Republic of Vietnam during the Vietnam War from November 1968 to November 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Board remanded the claim for service connection for an acquired psychiatric disorder to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

Here, the Board notes that the Veteran has been diagnosed with PTSD and anxiety disorder and anxiety disorder, not otherwise specified (NOS), among other diagnosed psychiatric disorders.  Accordingly, as listed on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  There is credible supporting evidence that the Veteran's claimed stressor of hitting a landmine while driving a bulldozer occurred.  

2.  The evidence of record is in relative equipoise as to whether the Veteran currently meets the DSM-IV criteria for PTSD and related symptoms due to his in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, an acquired psychiatric disorder, including PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran claims he suffers from PTSD due to several traumatic experiences serving in the Republic of Vietnam, in the Vietnam War. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).

The current, liberalized version of §3.304(f)(3)) requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and  3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's claim is based on various stressors, but most pertinent to the resolution of this appeal, he asserts:  (1) on September 9, 1969, in Tuiwou, between Qui Nhon and Kwo Mon Pass, while driving a bulldozer as part of his military duties, he hit a landmine that exploded and injured his ears and back, and killed a local teenage girl that sold Cokes; (2) on many other unspecified dates, while driving a truck for his military duties, he was shot at by enemy troops, leaving holes in the cab of the truck; and (3) also while driving trucks, he would see dead bodies decomposing on the side of the road, producing a stench so bad he had to hold his breath.  

The Veteran's military personnel records indicate he had a 1-year tour of duty in Vietnam, from November 1968 to November 1969, so during the Vietnam War.  
His military occupational specialty (MOS) was engineer, as part of the 84th Engineering Battalion (Construction) in Vietnam.  His service personnel records, including his DD Form 214, confirm he had duties as a bulldozer operator and tractor/construction machine operator.  

The awards and commendations the Veteran earned for his service in Vietnam include the the Vietnam Service Medal (VSM) and the National Defense Service Medal (NDSM), with 2 Overseas Bars.  This MOS and these types of medals and commendations are not prima facie evidence he engaged in combat while in Vietnam, though commendable in their own right.

A May 2008 report from the U.S. Armed Services Center for Unit Records Research (CURR) verifies that the Veteran's engineering battalion (84th Engineering Battalion) was stationed at Qui Nhon, Binh Dinh Province, Republic of Vietnam during his tour of duty from 1968 to 1969.  His battalion was working on constructing a section of highway from Tuy Hoa to Tuy An, in Phu Yen province.  Referring to incidents for his battalion in general, the CURR report found for the period from August to October 1969 (during which he alleged he hit a landmine while driving a bulldozer for construction duties), that enemy harassment resulted in 12 reportable incidents of mining, ambushes and vehicles damaged.  

Given the totality of the evidence, and in light of the consistency of his statements, the Board has made a credibility determination that the Veteran's claimed stressors, related to his hitting a land mine while driving a bulldozer as well as experiencing fear of hostile military or terrorist activity, are consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f).  Indeed, verification of the stressor of hitting a land mine does not necessarily require explicit documentation that the Veteran was the driver of one of bulldozers that were damaged by mining.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).   It is more than acceptable to establish that the Veteran served as a bulldozer operator, and that his battalion suffered losses (damage) due to landmines during the finite period that he had indentified. 

The Board turns to the question of whether there is sufficient evidence to establish that the claimed stressors, particularly that of hitting a landmine, are adequate to support a diagnosis of PTSD and produce related psychiatric symptoms.  There is positive and negative evidence in this respect. 

Against the Veteran's claim, there are two VA compensation examinations from June 2008 and August 2011, the latter requested by a Board remand.

A VA psychologist performed an examination in June 2008, at the conclusion of which the designated examiner diagnosed anxiety disorder, NOS, but specifically declined to diagnosis PTSD.  So he determined the Veteran did not meet the DSM-IV (Diagnostic and Statistical Manual, Fourth edition) criteria for this diagnosis.  The examiner's opinion is inadequate because the examiner appears to have given only cursory consideration of the Veteran's reported in-service stressors, focusing instead on post-service family problems.  To the point, the examiner's recordation of his military stressors was vague, listed as "witnessed deaths of others and saw piles of bodies."  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

On remand by the Board, the AMC arranged for another VA psychologist to examine the Veteran in August 2011.  This examiner appeared to fully consider three of the Veteran's stressors, including:  (1) hitting a landmine on a bulldozer, and being thrown from the bulldozer; (2) general exposure to land mines and enemy fire during convoys in a 10-ton tractor in the Ku Mahn Pass during 1968 to 1969 and the Tet Offensive of 1969; and (3) he would encounter piles of bodies on many days in his convoy to the city of Tuy Hua and floating in the river, left there by enemy troops who had killed the villagers the night before, and he can still remember the stench of the dead bodies.  After review of the Veteran's interview responses, examination results and medical records, the August 2011 VA examiner concluded the Veteran does not satisfy the DSM-IV criteria for a diagnosis of PTSD.  This examiner explained that although the Veteran reports experiencing frightening dreams that disturb his sleep, there is no objective evidence that the Veteran reexperiences traumas from Vietnam that reflect his particular experiences.  He did not believe the past diagnoses of PTSD were well-supported because they did not involve a structured clinical PTSD examination.

Weighing in the Veteran's favor are, most importantly, a thorough March 2009 VA treating psychiatrist's evaluation report, as well as a thorough January 2009 private psychologist's evaluation report.  

At a March 2009 VA treatment evaluation with a VA psychiatrist, the Veteran reported several stressors that the Board already found were credible:  (1) he was blown off a bulldozer after running over a mine, injuring his back and hearing, and leaving him scared since Vietnam; (2) while driving in a truck convoy for seven months, he was shot at during the night, leaving bullet holes in the cab of the truck; and (3) while driving, there used to be bodies piled up on the road and the bodies stunk until they turned to grease.  The VA treating psychiatrist observed the Veteran's symptoms of being clearly paranoid, intolerant of contact with others, very guarded nearly all the time and at the evaluation, distrustful, with concentration and preoccupation problems due to the emotions going through his mind.  The VA psychiatrist indicated he does reexperience his in-service stressors, noting that the Veteran "has a lot of thoughts about the experiences of Vietnam which are clearly very painful to him and cause a lot of distress."  The VA treating psychiatrist assigned the Veteran an Axis I diagnosis of PTSD, severe and chronic, thus meeting the DSM-IV criteria.  Indeed, the VA psychiatrist emphasized, "I have no doubt that he suffers with PTSD and depression associated with that."

At a January 2009 private psychological examination, the Veteran reported the same stressors (as at the above treatment session), but in even greater detail.  The September 1969 bulldozer incident was once again discussed.  The private psychologist affirmed the Veteran's stressors caused Axis I PTSD according to DSM-IV criteria.  The psychologist also elaborated that he suffers the following PTSD symptoms due to his stressors:  recurrent intrusive thought, recurrent nightmares, avoidance of thought and feelings, diminished interest in activities, detachment, restricted range of affect most of the time, marked problems with insomnia from sleep disturbance, severe irritability and anger outbursts, concentration problems, hypervigilance, suicidal and homicidal ideation, anxiety attacks and mood-related difficulties.  Significantly, and contrary to the findings of the August 2011 VA examination report, the private psychologist concluded that the Veteran described symptoms consistent with the presence of PTSD, citing that he "described the reexperiencing, avoidance and hyperarousal symptoms found in individuals suffering from PTSD."

In addition, there are numerous diagnoses for PTSD by other VA treating providers, including two other psychiatrists, a psychologist and other clinical staff.  It is not altogether clear whether he reported his in-service stressor details to these other VA treating providers, but the mere fact of his several recent Axis I PTSD diagnoses by two other VA psychiatrists and a VA psychologist is further evidence in his favor.

Resolving any doubt in favor of the Veteran, the Board concludes that the evidence of record is in relative equipoise as to whether the Veteran's current symptoms, combined with his stressor experiences in Vietnam, are sufficient to support a diagnosis of PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The appeal should be granted, in regards to his claim of entitlement to service connection for PTSD.

Aside from PTSD, the Board additionally notes that the Veteran has been diagnosed with anxiety disorder NOS and other acquired psychiatric disorders.  As mentioned, the claim was recharacterized as a single claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons.  The June 2008 and August 2011 VA examiners diagnosed the Veteran with Axis I anxiety disorder NOS.  These examiners both declined to opine on its etiology.  The June 2008 examiner noted the Veteran has encountered many intercurrent stressors that could account for his mixed anxiety and depressed mood symptoms and behaviors.  The August 2011 VA examiner similarly commented that it would be with resort to speculation to opine as to whether his anxiety disorder NOS had its onset or is related to service, due to indications of both pre- and post-military stressors.  Because no competent evidence causally relates the specific diagnosis of an anxiety disorder to active service and there was no treatment for any acquired psychiatric disorder in service, a separate grant of service connection for anxiety disorder is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).  

Furthermore, the Board notes that in granting service connection for PTSD, its severity is rated under the General Schedule for psychiatric disabilities.  Symptoms of anxiety and depression are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for anxiety or depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

In conclusion, service connection for an acquired psychiatric disorder, including PTSD, should be granted. 


ORDER

Service connection for an acquired psychiatric disorder including PTSD, is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


